DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on the combination of new references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurino et al. 20150221836.

    PNG
    media_image1.png
    376
    497
    media_image1.png
    Greyscale


Regarding claim 1, fig. 4 of Kurino discloses a light-emitting diode (LED) comprising: 
a first structure (10/11 combination) comprising an excitation material 10 (material of LED to excite light emission); and 
a second structure 12 on the first structure, wherein the second structure comprises a color conversion material (material of in layer of 12 and 14), wherein the color conversion material includes a mixture of an emitting material 14 and a scattering material (par [0025] - an optical conversion layer 12 containing phosphor particles 14 and a light scattering composition that contains light scattering particle), wherein the second structure has a width and a thickness, wherein the first structure has a width and a thickness, wherein the width of the second structure is substantially equal to the width of the first structure (at the interface of 11 and 12), and wherein the thickness of the first structure is different than the thickness of the second structure.


 
Regarding claim 7, par [0036] of Kurino discloses wherein the scattering material is embedded in a host material (binder (resin) – par [0036]), wherein the host material includes polymer.

Regarding claim 10, fig. 4 of Kurino discloses comprises a third structure 16 adjacent to the second structure, wherein the third structure comprises an excitation filter material (par [006] - a filter element having a large number of nanoparticles on a rear side of a luminescence conversion element and selectively reducing a radiation intensity in at least one spectrum partial region of undesired radiation through absorption).

Regarding claim 15, par [0022] of Kurino discloses wherein the excitation material has a wavelength in blue wavelength.

Claims 16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osten et al. 20160061390.


    PNG
    media_image2.png
    354
    630
    media_image2.png
    Greyscale

Regarding claim 16, fig. 1 of Osten discloses a light-emitting diode (LED) apparatus comprising: 
a structure comprising circuitry 102 (par [0070]); and
Application. No. 16/549,9333 Examiner: SENGDARADocket No. 02.P016USArt Unit: 2829(OSU-18-14)an array of LEDs 110 (par [0070]) on the structure, wherein the array is coupled to the structure, wherein the circuitry is to provide current to individual LED of the array, and wherein an individual LED 120 of the array comprises: 
a first structure 122 comprising excitation material (par [0090] - LED element 122 may be a blue LED – material to excite a production of blue light); 
a second structure 124 on the first structure, wherein the second structure comprises a color conversion material (par [0092] - a phosphor converter 124), 
wherein the second structure has a width and a thickness, wherein the first structure has a width and a thickness, wherein the width of the second structure is substantially equal to the width of the first structure (fig. 1 show directly overlap of dimensions), and wherein the thickness of the first structure is different than the thickness of the second structure (there are degrees of differences); and 
on the second structure, wherein the third structure comprises an excitation filter material (dichroic filter material – excite some colors and not excite other colors).

Regarding claim 18, par [0090] of Osten discloses (LED element 122 may be a blue LED) wherein the excitation material has a wavelength in blue wavelength.

Regarding claim 19, fig. 1 of Osten discloses a light-emitting diode (LED) comprising: 
a first structure to generate excitation light 122; 
a second structure 124 on the first structure 122, wherein the second structure is to enhance (par [0090] - a blue LED and phosphor converter 124 that at least partially converts an output of first LED element 122 into a yellow light and where the combination of the light results in a white light) color of the excitation light to generate a color light emission, wherein the second structure has a width and a thickness, wherein the first structure has a width and a thickness, wherein the width of the second structure is substantially equal to the width of the first structure (fig. 1 show directly overlap of dimensions), and wherein the thickness of the first structure is different than the thickness of the second structure (there are degrees of differences); and 
a third structure 126 on the second structure, wherein the third structure is to filter one of blue excitation light and pass the color light emission (par [0097] and fig. 2B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kurino.
Regarding claim 2, Kurino discloses wherein the emitting material includes phosphor which is , fluorophore. Therefore, it would have been obvious to form a LED of Kurino comprising one of organic fluorophores or inorganic fluorophores as it can be one of two choices.

Regarding claim 9, Kurino disclose claim 1, and Kurino discloses comprises substrate coupled to the first structure. Kurino does not discloses that the substrate comprises circuitry coupled to the first structure to provide current to excite the excitation material.
However, it would have been obvious to form a LED of Kurino further comprising the substrate comprises circuitry coupled to the first structure to provide current to excite the excitation material in order to a light emitting diode.

Regarding claim 14, Kurino claim 1, but does not disclose wherein the color conversion material has a thickness in a range of 50 nanometers to 2 millimeters.
However, it would have been obvious to one of ordinary skill in the art to form a LED of Kurino wherein the color conversion material has a thickness in a range of 50 nanometers to 2 millimeters in order to form structure having possible range of value for the applicant possible range of needs. Moreover, there is no evidence indicating the ranges of the thickness of the excitation filter material is .

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kurino in view of NAGATA et al. 20180011207.
Regarding claim 11, Kurino discloses claim 10, and disclose wherein the excitation filter material includes particles in a host medium (par [0036] – binder). Kurino does not disclose wherein the particles include one or more of: Ag, Au, Al, Cu, Pt, Cr, Ni, or their alloys.
However, par [0079] of Nagata discloses of a light scattering particles are preferably surface treated with an oxide of, for example, Al, Si, Zr or Zn for improving affinity with polymers and dispersibility and suppressing the deterioration of polymers.
In view of such teaching, it would have been obvious to form a LED of Kurino further comprising wherein the excitation filter material includes particles in a host medium, wherein the particles include   Al such as taught by Nagata for improving affinity with polymers and dispersibility and suppressing the deterioration of polymers.

Regarding claim 13, Kurino and Nagata discloses claim 11, but do not disclose wherein the excitation filter material has a thickness in a range of 50 nanometers to 2 millimeters.
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kurino in view of Hirono et al. 20140042478 (Hirono).
Regarding claim 8, Kurino discloses claim 7, but does not discloses wherein the polymer includes one or more of: polyvinylpyrrolidone, polydimethylacrylamide, polyacrylate, polymethacrylate, polyvinyl alcohol, or polyvinyl acetate. 
However, par [0111] of Hirono discloses an epoxy resin, a silicone resin, polymethacrylate, polycarbonate, cycloolefin polymer, and the like can be used as the polymer material.
As such it would have been obvious to form a structure of Kurino wherein the polymer includes polymethacrylate such as taught by Hirono as it is a prior art known polymer material to choose from to save research cost.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Kurino and Nagata in view of Hirono.
Regarding claim 12, Kurino and Nagata claim 11, and par [0036] of Kurino discloses wherein the scattering material is embedded in a host material (binder (resin) – par [0036]), wherein the host material includes polymer.
Kurino and Nagata do not discloses wherein the polymer includes one or more of: polyvinylpyrrolidone, polydimethylacrylamide, polyacrylate, polymethacrylate, polyvinyl alcohol, or polyvinyl acetate. 
However, par [0111] of Hirono discloses an epoxy resin, a silicone resin, polymethacrylate, polycarbonate, cycloolefin polymer, and the like can be used as the polymer material.
As such it would have been obvious to form a structure of Kurino and Nagata wherein the polymer includes polymethacrylate such as taught by Hirono as it is a prior art known polymer material to choose from to save research cost.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kurino in view of NAGATA.
Regarding claims 3-4, Kurino discloses claim 1. Kurino does not disclose wherein the scattering material includes one or more of: metal particles or oxide particles wherein the metal particles include one or more of: Ag, Au, Al, Cu, Pt, Cr, Ni, or their alloys.
However, par [0079] of Nagata discloses of a light scattering particles are preferably surface treated with an oxide of, for example, Al, Si, Zr or Zn for improving affinity with polymers and dispersibility and suppressing the deterioration of polymers.
In view of such teaching, it would have been obvious to form a LED of Kurino further comprising wherein the scattering material includes metal particles or oxide particles wherein the metal particles .

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kurino in view of Pschenitzka 20130105770.
Regarding claims 3 and 5, Kurino discloses claim 1. Kurino does not disclose wherein the scattering material includes one or more of: oxide particles, wherein the oxide particles include one or more of: tin oxide, zinc oxide, titanium oxide, or indium oxide.
However, par [0150] of Pschenitzka discloses that light-scattering particles may be an inorganic material, which may be conductive, semiconductive, or non-conductive. Typically, the index of refraction of the light scattering material should be high (e.g., more than 1.6, or more typically, more than 1.7, or more typically, about 1.8). Examples of suitable light-scattering particles include, without limitation, SiO.sub.x, AlO.sub.x, InO.sub.x, SnO.sub.x, ZnO.sub.x, Al-doped ZnO.sub.x (AZO), indium tin oxide (ITO), Sb-doped SnO.sub.x (ATO), TiO.sub.x, SiC, fluorine-doped SnO.sub.x (FTO), and the like. Examples of higher refractive index particles include TiO.sub.x , AlO.sub.x, and ZnO.sub.x.
In view of such teaching, it would have been obvious to form a LED of Kurino comprising wherein the scattering material includes one or more of: oxide particles, wherein the oxide particles include one or more of: tin oxide, zinc oxide, titanium oxide, or indium oxide such as taught by Pschenitzka as these are particles known to scatter light from prior art to save cost of research.

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Osten in view of NAGATA and in view of Hirono.
Regarding claim 17, Osten discloses claim 16. Osten does not wherein the excitation filter material comprises: particles in a host medium, wherein the particles include one or more of: Ag, Au, Al. 
However, par [0079] of Nagata discloses of a light scattering particles are preferably surface treated with an oxide of, for example, Al, Si, Zr or Zn for improving affinity with polymers and dispersibility and suppressing the deterioration of polymers.
In view of such teaching, it would have been obvious to form a LED of Osten further comprising not wherein the excitation filter material comprises: particles in a host medium, wherein the particles include Al such as taught by Nagata in order to add light scattering mechanism to get better light output.
In addition, par [0111] of Hirono discloses an epoxy resin, a silicone resin, polymethacrylate, polycarbonate, cycloolefin polymer, and the like can be used as the polymer material.
As such it would have been obvious to form a structure of Osten and Nagata wherein the polymer includes polymethacrylate such as taught by Hirono as it is a prior art known polymer material to choose from to save research cost.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Osten in view of NAGATA and in view of Hirono in view of Kurino and in view of Pschenitzka.
Regarding claim 17, Osten discloses claim 16. Osten does not wherein the excitation filter material comprises: particles in a host medium, wherein the particles include one or more of: Ag, Au, Al. Cu. Pt, Cr, Ni, or their alloys, and wherein the host medium includes one or more of: polymer. silicon oxide, or silicon nitride, and wherein the polymer includes one or more of: polyvinylpyrrolidone, polydimethylacrylamide, polyacrylate, polymethacrylate, polyvinyl alcohol, or polyvinyl acetate. 

In view of such teaching, it would have been obvious to form a LED of Osten further comprising not wherein the excitation filter material comprises: particles in a host medium, wherein the particles include Al such as taught by Nagata in order to add light scattering mechanism to get better light output.
In addition, par [0111] of Hirono discloses an epoxy resin, a silicone resin, polymethacrylate, polycarbonate, cycloolefin polymer, and the like can be used as the polymer material.
As such it would have been obvious to form a structure of Osten and Nagata wherein the polymer includes polymethacrylate such as taught by Hirono as it is a prior art known polymer material to choose from to save research cost.
Osten and NAGATA and Hirono do not disclose of that the second structure comprises an color conversion material, wherein the color conversion material includes a mixture of an emitting material and a scattering material; the emitting material includes one or more of: carbon nanoparticles, organic fluorophores, inorganic fluorophores, semiconductor nanoparticles, or perovskites; the scattering material includes one or more of: metal particles or oxide particles; the metal particles include one or more of: Ag, Au, Al, Cu, Pt, Cr, Ni, or their alloys; and the oxide particles include one or more of: tin oxide, zinc oxide, titanium oxide, or indium oxide.
However, fig. 4 of Kurino discloses a light-emitting diode (LED) comprising: 
a first structure (10/11 combination) comprising an excitation material 10 (material of LED to excite light emission); and 
a second structure 12 on the first structure, wherein the second structure comprises a color conversion material (material of in layer of 12 and 14), wherein the color conversion material includes a mixture of an emitting material 14 and a scattering material (par [0025] - an optical conversion layer 12 
In view of such teaching, it would have been obvious to form a LED of Osten and NAGATA and Hirono further comprising wherein the second structure comprises an color conversion material, wherein the color conversion material includes a mixture of an emitting material and a scattering material such as taught by Kurino in order to change the light output pattern with scattering material.
In addition, Kurino discloses wherein the emitting material includes phosphor which is , fluorophore. 
Therefore, it would have been obvious to form a LED of Osten and NAGATA and Hirono and Kurino further comprising one of organic fluorophores or inorganic fluorophores as it can be one of two choices.
Osten and NAGATA and Hirono and Kurino do not discloses wherein the scattering material includes one or more of: metal particles or oxide particles; the metal particles include one or more of: Ag, Au, Al, Cu, Pt, Cr, Ni, or their alloys; and the oxide particles include one or more of: tin oxide, zinc oxide, titanium oxide, or indium oxide.
However, par [0150] of Pschenitzka discloses that light-scattering particles may be an inorganic material, which may be conductive, semiconductive, or non-conductive. Typically, the index of refraction of the light scattering material should be high (e.g., more than 1.6, or more typically, more than 1.7, or more typically, about 1.8). Examples of suitable light-scattering particles include, without limitation, SiO.sub.x, AlO.sub.x, InO.sub.x, SnO.sub.x, ZnO.sub.x, Al-doped ZnO.sub.x (AZO), indium tin oxide (ITO), 
In view of such teaching, it would have been obvious to form a LED of Osten and NAGATA and Hirono and Kurino comprising wherein the scattering material includes (note applicant recited one or more and examiner take the one as recited) oxide particles, wherein the oxide particles include one or more of: tin oxide, zinc oxide, titanium oxide, or indium oxide such as taught by Pschenitzka as these are particles known to scatter light from prior art to save cost of research.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770.  The examiner can normally be reached on Max flex,

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829